THIRD DIVISION
                              ELLINGTON, P. J.,
                         DILLARD and MCFADDEN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  September 24, 2015




In the Court of Appeals of Georgia
 A15A1514. THOMAS v. THE STATE.

      MCFADDEN, Judge.

      Frank James Thomas was convicted of burglary and sentenced to a term of

imprisonment as a recidivist. Years later, Thomas filed a motion to “vacate and

correct a void sentence,” arguing that he should not have been sentenced as a

recidivist because the state failed to introduce a true copy of the indictment for one

of his prior convictions and because the trial court failed to determine that the

probative value of his prior convictions outweighed their prejudicial effect. The trial

court denied his motion and Thomas filed this appeal. We, however, lack jurisdiction.

Accordingly, we dismiss this appeal.

      Under OCGA § 17-10-1 (f), a sentencing court may modify a sentence during

the year after its imposition or within 120 days after remittitur following a direct
appeal, whichever is later. Frazier v. State, 302 Ga. App. 346, 347-348 (691 SE2d

247) (2010). Once this statutory period has expired, a sentencing court may modify

a sentence only if it is void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).

      A direct appeal may lie from an order denying a motion to correct a void

sentence, but only if the defendant raises a colorable claim that the sentence is, in

fact, void. Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). “Motions to

vacate a void sentence generally are limited to claims that – even assuming the

existence and validity of the conviction for which the sentence was imposed – the law

does not authorize that sentence, most typically because it exceeds the most severe

punishment for which the applicable penal statute provides.” von Thomas v. State,

293 Ga. 569, 572 (2) (748 SE2d 446) (2013) (citations omitted). Claims challenging

the admissibility of evidence of prior convictions for recidivist sentencing purposes

do not amount to claims that the sentence imposed was void. Id. at 572-573 (2). As

Thomas has not raised a valid void sentence claim, we lack jurisdiction over this

appeal. Id. at 575 (3).

      Appeal dismissed. Ellington, P. J., and Dillard, J., concur.




                                          2